Exhibit 99.8 企业法人营业执照 Business License For Legal Person Registration No.: 320584000398484 License No.: 320584000201402190186S Enterprise Name: Suzhou Purong Information Technology Co. Limited Residence: Yunli Road 1688, Economic and Technologic Zone, Wujiang district, Suzhou city. Legal Representative: Qin Huichun Registered Capital: RMB 5,000,000 Paid-in Captital: RMB 5,000,000 Type of Enterprise: Company of limited liability( wholly owned by a natural person) Scope of Business: Information technology promotion services, Computer software development, Business information consulting services. Date of Establishment: February 19, 2014 Term of Business: From February 19, 2014 to ***** Registration Office: WUJIANG ADMINISTRATION OF INDUSTRY AND COMMERCE (SEAL) February 19, 2014
